738 N.E.2d 906 (2000)
191 Ill.2d 547
250 Ill.Dec. 437
PEOPLE of the State of Illinois, Respondent
v.
Tejpaul Singh JOGI, Petitioner.
No. 88721.
Supreme Court of Illinois.
October 4, 2000.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the judgment of the Appellate Court, Fourth District, in case No. 4-98-0623 is vacated. The appellate court is directed to reconsider its judgment in light of People v. Diaz, 192 Ill.2d 211, 249 Ill. Dec. 1, 735 N.E.2d 605.